Title: To Benjamin Franklin from Mary Parker, 12 August 1770
From: Parker, Mary
To: Franklin, Benjamin


New York August 12th 1770
It is with inexpressable Grief that I am Obliged to give you an Account of my Dear Mr. Parkers Death. He kept his house the Greatest part of the Winter with the gout and an inflamation in his Legg. The 4 June as soon as he could git Abroad, his Anxiety to doe his duty as Comptroller Carried him Down to New Town; On his return he fell ill at Bristol; was Carried over to Burlington, and Died there 2d. July of a nervous fevor. Presently after his Death Mr. Thomas Foxcroft came here, and took with him all the Comptrollers Books of the post office, and I at the same time paid him £19 3s. 8½d. I received, on the post office Acct in Mr. Parkers absence. How his Acct. Stands with the Post Master’s General as I have not the Books nor a Copy of his General Account I am at present an utter Stranger to. It gives me great uneasiness that Mr. Parkers friends blames me much for parting with the Books out of my hands (to Mr. Foxcroft or any other person) which is now the reason that I cannot Answer that part of your Letter relating the £135 5s., £1 2s. 7d., and £48 10½d. The Bill in yours with protest a Copy of which have sent Mr. Vernon; his answer as soon as git shall Acquaint you. Mr. Parkers friends think I have done injustice to myself and family and that the Profits of the Office ought to be for the benefit of his heirs, untill a Comptroller was appointed as he was a faithful Servant, but this must be left to you who I am assured will do what is right; be it as it will I shall be Satisfied if you think I have done what will please you. I have this day wrote Mr. Foxcroft to send me the books by my Daughter. I am afraid Mr. Parker has not left me and his family in so good a Situation as we Expected. However I must be Content. Inclosed the Copy of a Recet, for a bill Gov. Franklin took out of Mr. Parkers pocket after his Death. I am after my Prayers for your Prosperity, with Great Gratitude for your friendship to Mr. Parker your assured and faithfull Humble Servant
Mary Parker
Benjamin Franklin Esqr:
 
Addressed: Benjamin Franklin
